Name: Council Directive 73/146/EEC of 21 May 1973 amending the Directive of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances
 Type: Directive
 Subject Matter: technology and technical regulations;  deterioration of the environment;  marketing;  European Union law
 Date Published: 1973-06-25

 Avis juridique important|31973L0146Council Directive 73/146/EEC of 21 May 1973 amending the Directive of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances Official Journal L 167 , 25/06/1973 P. 0001 - 0128 Finnish special edition: Chapter 13 Volume 3 P. 0003 Greek special edition: Chapter 13 Volume 2 P. 0084 Swedish special edition: Chapter 13 Volume 3 P. 0003 Spanish special edition: Chapter 13 Volume 2 P. 0208 Portuguese special edition Chapter 13 Volume 2 P. 0208 COUNCIL DIRECTIVE of 21 May 1973 amending the Directive of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (73/146/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 100 thereof; Having regard to the proposal from the Commission; Having regard to the Opinion of the European Parliament; Having regard to the Opinion of the Economic and Social Committee; Whereas Article 2 of the Council Directive of 27 June 1967 on the approximation of laws, regulations and administrative provisions relating to the classification, packaging and labelling of dangerous substances (1), as last amended by the Directive of 22 March 1971 (2), classifies flammable liquids by their flash point ; whereas in the current absence of specification of the methods used for determining the flash point, it appears advisable to adopt the same methods of analysis as those already laid down in the international agreements on the transport of dangerous goods; Whereas technical progress necessitates a rapid adaptation of the technical requirements laid down by the Directives on dangerous substances and preparations ; whereas, to facilitate the introduction of the necessary measures, a system should be set up providing for close collaboration between the Member States and the Commission by means of a Committee for the adaptation, in the light of technical progress, of the Directives on the removal of technical barriers to trade in dangerous substances and preparations; Whereas Annex I of the Council Directive of 27 June 1967 contains a list of dangerous substances classified by the atomic number of the element most characteristic of their properties, and the methods for labelling each substance in the form of a reference to Annexes II, III and IV; Whereas examination of the list of dangerous substances has revealed that adaptation is necessary in the light of the latest scientific and technical knowledge ; whereas it has been pointed out furthermore that the chemical formula or designation of several of the dangerous substances is not set down accurately ; whereas this list should therefore be rectified; Whereas it would appear necessary to annex a descriptive list of the particular risks involved; HAS ADOPTED THIS DIRECTIVE: Article 1 The Council Directive of 27 June 1967 shall be amended according to the Articles below. (1)OJ No 196, 16.8.1967, p. 1. (2)OJ No L 74, 29.3.1971, p. 15. Article 2 In the Italian text, the words "punto di scintilla" shall be replaced by the words "punto di infiammabilitÃ ¡". Article 3 Article 2 shall be supplemented by the following subparagraph: "3. The flash point of the flammable liquid substances and preparations mentioned in subparagraph 2 (c) and (d) shall be determined according to the methods and with the apparatus laid down in Annex V." Article 4 Article 6 shall be supplemented by the following subparagraph: "4. However, for a period of three years from the notification of this Directive and by way of derogation from the provisions of this Article, Denmark, Ireland and the United Kingdom may allow the marketing on their territory of dangerous substances of which the packaging and labelling are in accordance with the conditions in force on their territory at the date of accession." Article 5 The Articles below shall be added to Article 8: Article 8a The amendments necessary to adapt the Annexes to technical progress shall be adapted in accordance with the procedure laid down in Article 8 (c). Article 8b 1. A Committee shall be established for the adaptation to technical progress of Directives for removing technical barriers to trade in the sector of dangerous substances and preparations, hereinafter called "Committee", which shall consist of representatives of the Member States under the Chairmanship of a representative of the Commission. 2. The Committee shall establish its internal regulations. Article 8c 1. In the event that reference is made to the procedure laid down in this Article, the matter shall be referred to the Committee by the Chairman, either on his initiative, or at the request of the representative of a Member State. 2. The representative from the Commission shall submit a draft of the measures to be taken to the Committee. The Committee shall express its Opinion on this draft within a period specified by the Chairman in the light of the urgency of the matter in question. A majority of 41 votes shall suffice for a Decision, the votes of the Member States being weighted as laid down in Article 148 subparagraph 2 of the Treaty. The Chairman shall not vote. 3. (a) The Commission shall adopt the measures envisaged when they are in accordance with the Opinion of the Committee. (b) When the measures envisaged have not been agreed on by the Committee, or in the absence of an Opinion, the Commission shall submit to the Council without delay a proposal on the measures to be taken. The Council shall give judgement by the qualified majority. (c) If, after the matter has been before the Council for a period of three months, there has been no Decision by the Council, the proposed measures shall be adopted by the Commission." Article 6 Annexes I to IV shall be replaced by the new Annexes I to IV as annexed to this Directive. Article 7 An Annex V shall be inserted, as annexed to this Directive. The norms and methods to which this Annex shall refer shall be those in force on the date of notification of this Directive to the Member States. Article 8 1. The Member States shall introduce the provisions necessary to comply with this Directive within six months from its communication and shall inform the Commission immediately of this. 2. The Member States shall ensure that the internal legal provisions to be adopted in the field covered by this Directive are sent to the Commission. Article 9 This Directive is addressed to the Member States. Done at Brussels, 21 May 1973. For the Council The President E. GLINNE BILAG I Liste over farlige stoffer klassificeret efter atomtallet for den bestanddel, der er mest karakteristisk for stoffernes egenskaber ANLAGE I Liste der gefÃ ¤hrlichen Stoffe, geordnet nach der Ordnungszahl des Elements, das fÃ ¼r ihre Eigenschaften charakteristisch ist ANNEX I List of dangerous substances classified in the order of the atomic number of the element most characteristic of their properties ANNEXE I Liste des substances dangereuses classÃ ©es en fonction du numÃ ©ro atomique de l'Ã ©lÃ ©ment le plus caractÃ ©ristique de leurs propriÃ ©tÃ ©s ALLEGATO I Elenco delle sostanze pericolose classificate in base al numero atomico dell'elemento piÃ ¹ caratteristico delle loro proprietÃ BIJLAGE I Lijst van gevaarlijke stoffen gerangschikt volgens het atoomnummer van het element dat het meest karakteristiek is voor de eigenschappen van de stof >PIC FILE= "T0008436"> >PIC FILE= "T0008437"> >PIC FILE= "T0008438"> >PIC FILE= "T0008439"> >PIC FILE= "T0008440"> >PIC FILE= "T0008441"> >PIC FILE= "T0008442"> >PIC FILE= "T0008443"> >PIC FILE= "T0008444"> >PIC FILE= "T0008445"> >PIC FILE= "T0008446"> >PIC FILE= "T0008447"> >PIC FILE= "T0008448"> >PIC FILE= "T0008449"> >PIC FILE= "T0008450"> >PIC FILE= "T0008451"> >PIC FILE= "T0008452"> >PIC FILE= "T0008453"> >PIC FILE= "T0008454"> >PIC FILE= "T0008455"> >PIC FILE= "T0008456"> >PIC FILE= "T0008457"> >PIC FILE= "T0008458"> >PIC FILE= "T0008459"> >PIC FILE= "T0008460"> >PIC FILE= "T0008461"> >PIC FILE= "T0008462"> >PIC FILE= "T0008463"> >PIC FILE= "T0008464"> >PIC FILE= "T0008465"> >PIC FILE= "T0008466"> >PIC FILE= "T0008467"> >PIC FILE= "T0008468"> >PIC FILE= "T0008469"> >PIC FILE= "T0008470"> >PIC FILE= "T0008471"> >PIC FILE= "T0008472"> >PIC FILE= "T0008473"> >PIC FILE= "T0008474"> >PIC FILE= "T0008475"> >PIC FILE= "T0008476"> >PIC FILE= "T0008477"> >PIC FILE= "T0008478"> >PIC FILE= "T0008479"> >PIC FILE= "T0008480"> >PIC FILE= "T0008481"> >PIC FILE= "T0008482"> >PIC FILE= "T0008483"> >PIC FILE= "T0008484"> >PIC FILE= "T0008485"> >PIC FILE= "T0008486"> >PIC FILE= "T0008487"> >PIC FILE= "T0008488"> >PIC FILE= "T0008489"> >PIC FILE= "T0008490"> >PIC FILE= "T0008491"> >PIC FILE= "T0008492"> >PIC FILE= "T0008493"> >PIC FILE= "T0008494"> >PIC FILE= "T0008495"> >PIC FILE= "T0008496"> >PIC FILE= "T0008497"> >PIC FILE= "T0008498"> >PIC FILE= "T0008499"> >PIC FILE= "T0008500"> >PIC FILE= "T0008501"> >PIC FILE= "T0008502"> >PIC FILE= "T0008503"> >PIC FILE= "T0008504"> >PIC FILE= "T0008505"> >PIC FILE= "T0008506"> >PIC FILE= "T0008507"> >PIC FILE= "T0008508"> >PIC FILE= "T0008509"> >PIC FILE= "T0008510"> >PIC FILE= "T0008511"> >PIC FILE= "T0008512"> >PIC FILE= "T0008513"> >PIC FILE= "T0008514"> >PIC FILE= "T0008515"> >PIC FILE= "T0008516"> >PIC FILE= "T0008517"> >PIC FILE= "T0008518"> >PIC FILE= "T0008519"> >PIC FILE= "T0008520"> >PIC FILE= "T0008521"> >PIC FILE= "T0008522"> >PIC FILE= "T0008523"> >PIC FILE= "T0008524"> >PIC FILE= "T0008525"> >PIC FILE= "T0008526"> >PIC FILE= "T0008527"> >PIC FILE= "T0008528"> >PIC FILE= "T0008529"> >PIC FILE= "T0008530"> >PIC FILE= "T0008531"> >PIC FILE= "T0008532"> >PIC FILE= "T0008533"> >PIC FILE= "T0008534"> >PIC FILE= "T0008535"> >PIC FILE= "T0008536"> BILAG II - ANLAGE II - ANNEX II - ANNEXE II - ALLEGATO II - BIJLAGE II >PIC FILE= "T0008537"> BILAG III Arten af de sÃ ¦rlige risici, der er forbundet med de farlige stoffer ANLAGE III Bezeichnungen der besonderen Gefahren bei gefÃ ¤hrlichen Stoffen ANNEX III Nature of the special risks attaching to dangerous substances ANNEXE III Nature des risques particuliers attribuÃ ©s aux substances dangereuses ALLEGATO III Natura dei rischi specifici attribuiti alle sostanze pericolose BIJLAGE III Aard der bijzondere gevaren toegeschreven aan gevaarlijke stoffen >PIC FILE= "T9000751"> >PIC FILE= "T9000752"> >PIC FILE= "T9000753"> >PIC FILE= "T9000754"> >PIC FILE= "T9000755"> >PIC FILE= "T9000756"> >PIC FILE= "T9000757"> BILAG IV Forsigtighedsregler med hensyn til farlige stoffer ANLAGE IV SicherheitsratschlÃ ¤ge fÃ ¼r gefÃ ¤hrliche Stoffe ANNEX IV Safety advice concerning dangerous chemical substances ANNEXE IV Conseils de prudence concernant les substances dangereuses ALLEGATO IV Consigli di prudenza riguardanti le sostanze pericolose BIJLAGE IV Veiligheidsaanbevelingen met betrekking tot de gevaarlijke stoffen >PIC FILE= "T9000758"> >PIC FILE= "T9000759"> >PIC FILE= "T9000760"> >PIC FILE= "T9000761"> >PIC FILE= "T9000762"> >PIC FILE= "T9000763"> >PIC FILE= "T9000764"> >PIC FILE= "T9000765"> >PIC FILE= "T9000766"> >PIC FILE= "T9000767"> >PIC FILE= "T9000768"> >PIC FILE= "T9000769"> >PIC FILE= "T9000770"> ANNEX V Apparatus and methods for determining the flash point of liquid substances and preparations 1. The flash point shall be determined by using one of the following sets of apparatus: (a) for use at temperatures not exceeding 50 º C : Abel apparatus, Abel-Pensky apparatus, Luchaire-Finances apparatus, Tag apparatus; (b) for use at temperatures above 50 º C : Pensky-Martens apparatus, Luchaire-Finances apparatus; (c) in the absence of the above, any closed-cup apparatus able to give a result which does not differ by more than 2 º C from the result one of the above sets of apparatus would give. 2. For the determination of the flash point of paints, glues or other products of similar viscosity containing solvents, only apparatus and methods may be used which are suitable for determining the flash point of viscous liquids such as: method A of the IP (1) 170/59 standards, the German standards DIN 53 213 p. 1, July 1970 edition, and TGL 14 301 p. 2. The method of operation for the measurement shall be: (a) with the Abel apparatus, the standard IP (1) 33/44 ; this standard can also be used with the Abel-Pensky apparatus; (b) with the Pensky-Martens apparatus, the standard IP (1) 34/64 or the standard D 93-66 of the ASTM (2); (c) with the Tag apparatus, the standard D 56/70 of the ASTM (2); (d) with the Luchaire apparatus, the standard annexed to the Decree of 26 October 1925 made by the French Minister of Trade and Industry, published in the Official Journal of 29 October 1925. When other equipment is used, the method of operation must include the following precautions: 1. The determination must take place under draught-free conditions. 2. The liquid being tested must not be heated at a rate exceeding 5 º C a minute. 3. The length of the flame used must be 5 mm ( ± 0 75 mm). 4. The flame must be applied to the mouth of the receptacle each time that there has been an increase of 1 º C in the heat of the liquid. In the event of a difference of opinion on the classification of a flammable liquid, the classification number proposed by the manufacturer or organization marketing the liquid shall be adopted, provided that a repeat determination of the flash point carried out on the liquid in question gives a value which does not differ by more than 2 º C at the limits laid down (21 º C and 55 º C respectively). Should a repeat determination give a value which differs by more than 2 º C at these limits, a second repeat determination must be performed, and the highest of the values recorded shall be finally adopted. (1)The Institute of Petroleum, 61 New Cavendish Street, London W 1. (2)American Society for Testing Materials, 1916 Race Str., Philadelphia 3 (Pa).